Citation Nr: 1134425	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-39 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis and bilateral lung disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This issue was previously before the Board in July 2009 and January 2011 at which times the issue above was remanded for further development.  

The issue of entitlement to an increased rating for service-connected bilateral hearing loss was adjudicated by the Board in January 2011 and is no longer on appeal.  

As noted in the January 2011 Board decision/remand, in December 2010 correspondence the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran has alleged that he has a bilateral lung disorder as a result of inservice asbestos exposure.  Pursuant to the July 2009 and January 2011 Board remands, the Board requested that the AMC/RO consider the Veteran's service personnel records showing a military occupational specialty (MOS) as a truck driver and his contention that he worked with brake linings in his job as a truck driver in conjunction with the provisions of the VBA Manual M21-1, Part VI, pertaining to asbestos exposure, and determine whether it is as likely as not such service caused asbestos exposure.  Thereafter, the AMC/RO was to arrange for the Veteran to be afforded a VA examination to determine whether he has an asbestos-related disease and whether that condition was related to his alleged in-service asbestos exposure.  The AMC/RO was to specify for the examiner whether the evidence reflected that the Veteran was exposed to asbestos in service and any potential asbestos exposure after service 

Initially, the Board notes that the AMC/RO failed to comply with the July 2009 and January 2011 Board remands in that the AMC/RO was to first determine whether the Veteran had in-service asbestos exposure and then get a VA examination, with specific notification to the examiner about any confirmed exposure.  The VA examination in this case was conducted on February 2, 2011 and then, subsequently, a determination as to in-service asbestos exposure was made February 11, 2011.    

At the time of the February 2, 2011 VA examination, the Veteran reported that he was officially diagnosed with asbestosis in 1988 by a civilian doctor, Dr. G.K.F.  He denied being seen for any respiratory/lung problems during his military service.  He indicated that he believed that he may have been exposed to asbestos in 1954 while working on brake pads that had asbestos in a mechanic shop while stationed in Okabu, Japan.  He reported that other tasks included being a truck driver and sheet metal worker.  The Veteran stated that he was unaware of any other potential exposure to asbestos.  The examiner noted that the Veteran's treatment records confirmed a diagnosis of asbestosis and the examiner continued the diagnosis in the report.  With regard to whether the Veteran's asbestosis was related to his alleged in-service asbestos exposure the examiner wrote that he could not resolve this issue without resorting to mere speculation as there was insufficient objective date make a medical determination regarding any asbestos exposure and the development of asbestosis as a consequence of only his military service.  A chest X-ray was not done at the time of this examination.  

In a February 11, 2011 VA memorandum the RO determined that it was less likely as not that the Veteran's service as a truck driver and equipment operator caused asbestos exposure.  The RO noted that there was no evidence of asbestos exposure in the Veteran's service treatment or personnel records.  Furthermore, a review of NAVMC Form 118(3)-PD, Record of Service and Chronological Record of Primary Duties as a Construction Equipment Man, Truck Driver and Motor Vehicle Operator from July 1954 to August 1955 was negative for an indication of asbestos exposure.  The RO also wrote that a May 13, 2002 Department of Veterans Affairs Asbestos Claims Memorandum showed that the probability of asbestos exposure for those serving in equipment operator jobs was minimal.  

The Board finds the reasoning in the February 2011 memorandum is flawed.  The February 2011 memorandum noted that personnel records showed that while the Veteran's DD 214 only shows one MOS of truck driver, the Veteran had three different occupational specialties from July 1954 to August 1955, including Construction Equipment Man, Truck Driver and Motor Vehicle Operator.  The AMC/RO concluded noted that a May 13, 2002 Department of Veterans Affairs Asbestos Claims Memorandum showed that the probability of asbestos exposure for those serving in equipment operator jobs was minimal.  While the Veteran's exposure with regard to any equipment operator jobs he held may have been "minimal," this is still exposure.  Furthermore, it appears that the AMC/RO failed to consider the likelihood of exposure from his two other jobs.  Notably, the May 13, 2002 Department of Veterans Affairs Asbestos Claims Memorandum, one of his other jobs as a "Construction Man" shows asbestos exposure was "probable."      

Finally, the February 2011 VA examiner's inability to provide an opinion is based on the AMC/RO's failure to make a determination regarding in-service asbestos exposure.  The fact that the examiner could not resolve this issue "without resorting to mere speculation" is a result of the AMC/RO's failure to provide the examiner with specific information as directed by the Board.  The examination and opinion are inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The AMC/RO's actions with regard to the asbestos claim have not satisfied either the July 2009 or January 2011 remand requests.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

On remand, the AMC/RO should, once again, undertake efforts to obtain additional information that may corroborate the Veteran's claimed in-service exposure to asbestos.  Thereafter, the AMC/RO should schedule the Veteran for an examination to determine whether the Veteran has an asbestos-related disease and, if so, whether the Veteran's asbestos-related disease is related to his alleged in-service asbestos exposure or any post-service asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AMC/RO should again request information from the Veteran regarding his post-service employment and whether the Veteran, to his knowledge, was ever exposed to asbestos post-service.  The AMC/RO should point out that it appears that the Veteran worked as a sheet metal worker after his military service which may have led to post-service asbestos exposure.    

2.  The AMC/RO should again consider the Veteran's service personnel records showing 3 different MOS of Construction Equipment Man, Truck Driver, and Motor Vehicle Operator along with the May 13, 2002 Department of Veterans Affairs Asbestos Claims Memorandum showing "minimal" asbestos exposure for a "Truck Driver" and "probable" exposure for a "Construction Man."  Thereafter, a determination should be made as to the likelihood of in-service asbestos exposure.  If further investigation is necessary to make such a determination the AMC/RO should prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's claimed in- service asbestos exposure from working on brake linings.  Copies of the Veteran's available service treatment records and service personnel records, and his contentions regarding exposure to asbestos should be forwarded to the JSRRC.  If indicated by the JSRRC, the AMC/RO should contact the United States Marine Corps and/or the National Archives and request copies of the Veteran's unit records to help answer these questions.

3.  After completion of the foregoing, the AMC/RO should again arrange for the Veteran to be afforded a VA examination to determine whether he has an asbestos-related disease.  The AMC/RO must specify for the examiner whether the evidence reflects that the Veteran was exposed to asbestos in service and any potential asbestos exposure after service, to include his post-service occupation as a sheet metal worker.  The claims folder must be made available to the examiner for review in connection with the examination.   

The examiner should specify whether the Veteran has an asbestos-related disease and, if so, whether it is at least as likely as not that the Veteran's asbestos-related disease is related to his alleged in-service asbestos exposure or any post-service exposure.  The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests, to include a chest X-ray, should be accomplished.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  

4.  The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete the claim should be readjudicated by the AMC/RO.  If the claim is still denied the AMC/RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


